In this case the appellee has neither appeared nor filed briefs in the cause. The certificate attached to the transcript of the record is fatally insufficient *Page 171 
to comply with the rules of this Court which require transcripts of the record to show that they contain a correct transcript of the "record of the judgment" or decree appealed from. Mercer v. State, 83 Fla. 55, 92 Sou. Rep. 535. The certificate attached in this case is simply that certain numbered pages contain a correct "transcript of the record" in the case of The Lawyers Co-Operative Publishing Company v. M. S. McCracken, and a true and correct recital and copy of all such papers and proceedings that have been directed to be included in the transcript. Such certificate is not sufficient under the rule nor can it be said to have been waived by appellee who has not appeared in this Court.
Appeal dismissed for defective certificate to transcript of the record.
DAVIS, C. J., and WHITFIELD, TERRELL, BROWN and BUFORD, J. J., concur.